Citation Nr: 0002157	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-09 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1959.

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for multiple sclerosis.





In March 1998 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In September 1999 the RO affirmed the denial of entitlement 
to service connection for multiple sclerosis.

In October 1999, in response to the Board's request expressed 
in its March 1998 remand, the RO considered and denied the 
claim of entitlement to an increased (compensable) evaluation 
for the service-connected retrobulbar neuritis with 
conversion reaction.  In correspondence dated in November 
1999, the veteran acknowledged receipt of notification of the 
above denial, did not file a notice of disagreement, and 
requested that the RO forward his claim to the Board for 
appellate review.

The case has been returned to the Board for further appellate 
review of the claim of entitlement to service connection for 
multiple sclerosis.


FINDING OF FACT

The claim of entitlement to service connection for multiple 
sclerosis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records contain no evidence or finding of 
multiple sclerosis.

Multiple examinations conducted by VA in December 1970 were 
negative for any evidence or finding of multiple sclerosis.

VA inpatient and outpatient treatment reports dated in 1996 
contain no evidence or finding of multiple sclerosis.

VA neurological and ophthalmological examinations conducted 
in October 1996 contain no evidence or finding of multiple 
sclerosis.

VA treatment reports dated in 1997 and 1998 contain no 
evidence or finding of multiple sclerosis.

A May 1999 VA special neurological examination of the veteran 
concluded in a diagnosis of a history of optic neuritis.  The 
examiner noted there was also a history of neurological 
symptoms, apparently felt to be secondary to small vessel 
ischemic disease.  The examiner noted he could not state that 
there was any relation between the veteran's present symptoms 
and his history of optic neuritis, unless he had a definite 
diagnosis of multiple sclerosis.  The examiner noted he could 
not render a conclusion about the veteran's retrobulbar 
neuritis relating to his present neurological symptoms.  It 
was recorded that the claims file had been reviewed.

Exhaustive attempts by the RO to obtain additional medical 
evidence were not successful.


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]." Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required." Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131 (West);  38 C.F.R. 
§ 3.303 (1999).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If not shown in service, service connection may be granted 
for multiple sclerosis if disabling to a compensable degree 
within seven years following service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word, "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The record, to encompass service as well as postservice 
medical documentation, is negative for a finding of multiple 
sclerosis.  At no time has the veteran ever been diagnosed 
with multiple sclerosis.  The RO undertook exhaustive efforts 
to obtain medical documentation from all sources supplied by 
the veteran but was unsuccessful in this regard.  
Comprehensive examinations by VA have failed to demonstrate 
the existence of such a disorder.

The only evidence of record alleging that the veteran has 
multiple sclerosis linked to his period of service is his own 
assertions.  In this instance, the veteran's own opinion and 
statements of an alleged disability will not suffice to well 
ground his claim.

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1991).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
possible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit supra at 92.  Because the veteran has failed to 
meet this burden, the Board finds that his claim of 
entitlement to service connection for multiple sclerosis must 
be denied as not well grounded.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  In this case, the RO informed the veteran of the 
evidence he needed to submit to support his claim, thus 
fulfilling its duty in this instance.  The veteran has not 
indicated the existence of any evidence that has not already 
been obtained and/or requested that would well ground his 
claim.  38 U.S.C.A. § 5103(a); McKnight, Epps supra.

As the veteran's claim of entitlement to service connection 
for multiple sclerosis is not well grounded, the doctrine of 
reasonable doubt may not be applied to his claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's service representative has argued that the VA 
examiner may not have had access to the entire evidentiary 
record.  As the Board noted earlier, the RO exhausted all 
efforts to developing the appellant's claim, and subsequently 
referred the entire evidentiary record to the VA examiner for 
review in association with the May 1999 examination of the 
veteran.

The veteran's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well grounded.  In support of this contention the 
representative cites provisions of the VA Adjudication 
Procedure Manual M21-1.  

The representative cites to Part III, paragraph 1.03a and 
Part VI, paragraphs 1.01b and 2.10f in support of the 
proposition that the RO must fully develop a claim prior to a 
determination of whether a claim is well grounded.

In Morton v. West, 12 Vet. App. 477 (1999), the Court held 
that the Manual M21-1 provisions pertaining to the 
development of claims prior to a finding of well groundedness 
are interpretive, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  The 
Court found that the M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  The Court also found that interpretive 
provisions that are contrary to statutes are not entitled to 
deference, and that in the absence of a well grounded claim 
VA could not undertake to assist a veteran in developing the 
facts pertinent to the claim.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (1999); Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is well grounded.

In addition, it was more recently held that under 38 U.S.C.A. 
§ 5107(a), VA has a duty to assist only those appellants who 
have established well grounded claims.  Epps v. Gober, 126 
F.3d, 1469 (Fed. Cir. 1997).

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for multiple 
sclerosis, VA has no duty to assist the veteran in developing 
his case on this issue.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for multiple sclerosis, the 
appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

